Title: To George Washington from Jean Savary de Valcoulon, 2 April 1795
From: Savary de Valcoulon, Jean
To: Washington, George


          
            Sir
            Philada 2d April 1795.
          
          The Kindness with which your Excellency has taken the trouble to answer by writing to my plan, encourage me to make to your objections some observations by way of explanation to it; rather to Justify the intentions of its author in his ideas of practicableness, than in the design to change the determination of your Excellency.
          my project in its origin was confined only to a settlement of a town either on sandy, or mill creeck for my account Jointly with Mister Robt Morris: if I have extented the project to two towns, of which one on little Kanhawa tract, it is because I have believed, that your Excellency had pointed me that spot as the most eligible for that purpose, and as I was of the same opinion, that tract being the most valuable in all regard, I have offered to follow that business; and although I have not an indirect advantage in it (my lands being far from that place) I would have taken the share that your Excellency would have thought convenient to depart with. Reflecting now on the objections of your Excellency, being conscious that such undertaking is not analogous to your station and inclination, notwithstanding all precaution to save you all trouble, and it suit better to all other persons purchaser in futur time of that tract; I leave it intirely and confine myself to the first project.
          my joint lands with Mister Robt Morris being at the proximity of your Excellency’s two tracts on mill & sandy creeks and being ignorant till further inspection which of both is more eligible for a town, if your Excellency had not taken a firm determination not to divide such tracts, I would have wished to buy only 400. acres at 35/—that price although high in this moment, would nevertheless answer our purpose of enhancing the value of our lands, to my ideas and to my pecuniary circonstances; But as the incitement to the Settlers of some town lots is very trifling, essentially in those western parts, I had calculated that in order to insure a compleat and prompt success to such settlement, it would be convenient to leave to the acquerors, the preemption right of purchase of one out lot of two acres, and consequently laid out also 800. acres back and Joigning the said 400. acres, on which each acqueror would exerc[is]e his right for the term

of 18 months from this date but always Joigning one another without distance or separation, in order to leave in all time the remaining tract intire and ready to dispose, and as independently of the private interest of your Excellency promoted by that town, you would have certainly some interior Satisfaction in the prompt welfare of that settlement, all precautions and clauses to remouve the objections and inconveniences resulting for your Excellency, in the free disposal at all time of the remaining tract, would be stipulated in the deed of sale; as by instance, if before that term of 18. months your Excellency find an acqueror for the remaining part, we should be obliged to determine directly the quantity of acres we reserve for our acquerors. it is in that manner, or all other more Suitable to your Excellency, I had found the project practicable according my present capacity; I would have been very glad to meet in every regard the approbation and Conveniency of your Excellency of which I have the honour to be with the greatest Esteem The very humble and obedient servant.
          
            J. Savary
          
        